                                                                                                               Filed
     Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 1 of 30                    3/15/2019 12:06 PM
                                                                                          Beverley McGrew Walker
                                                                                                      District Clerk
                                                                                          Fort Bend County, Texas
                                                                                            Nereyda Cantu
                                 19-DCV-260588
                         CAUSE NO. ___________________________

ROBERT EWELL,                         §            IN THE JUDICIAL COURT OF
                                      §
     Plaintiff,                       §
                                      §
V.                                    §
                                      §           FORT BEND COUNTY, TEXAS
CENTAURI SPECIALTY INSURANCE          §
COMPANY and STEVEN WILEY,             §
                                      §
                                      §           Fort Bend County - 240th Judicial District Court
     Defendants.                      §                 ______ DISTRICT COURT
______________________________________________________________________________

              PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
                       AND REQUEST FOR DISCLOSURE
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Robert Ewell, (“Plaintiff”), and files Plaintiff’s Original Petition, Jury

Demand, and Request for Disclosure, complaining of Centauri Specialty Insurance Company

(“Centauri”) and Steven Wiley (“Wiley”) (or collectively “Defendants”) and for cause of action,

Plaintiff respectfully shows the following:

                               DISCOVERY CONTROL PLAN

1.     Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

       and 169.

                                              PARTIES

2.     Plaintiff, Robert Ewell, resides in Fort Bend County, Texas.

3.     Defendant, Centauri Specialty Insurance Company, is a Foreign insurance company

       engaged in the business of insurance in the State of Texas. Plaintiff requests service of

       citation upon Centauri Specialty Insurance Company through its registered agent for

       service: Cogency Global, 16601 Elm Street, Suite 4360, Dallas, Texas 75201. Plaintiff

       requests service at this time.
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 2 of 30



4.      Defendant Steven Wiley is an individual resident of Pinehurst, Texas. Wiley may be

        served with citation at the address listed with the Texas Department of Insurance: 803

        Goodson Loop, Pinehurst, Texas 77362. Plaintiff requests service at this time.

                                         JURISDICTION

5.      The Court has jurisdiction over Centauri because this Defendant engages in the business

        of insurance in the State of Texas, and the causes of action arise out of Centauri’s business

        activities in the state, including those in Fort Bend County, Texas, with reference to this

        specific case.

6.      The Court has jurisdiction over Wiley because this Defendant engages in the business of

        adjusting insurance claims in the State of Texas, and the causes of action arise out of this

        Defendant’s business activities in the State of Texas, including those in Fort Bend County,

        Texas, with reference to this specific case.

                                              VENUE

7.      Venue is proper in Fort Bend County, Texas because the insured property is located in Fort

        Bend County, Texas, and all or a substantial part of the events giving rise to this lawsuit

        occurred in Fort Bend County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                              FACTS

8.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

9.      Plaintiff owns an Centauri Specialty Insurance Company homeowner’s insurance policy,

        number CHP4112653 (“the Policy”). At all relevant times, Plaintiff owned the insured

        premises located at 1715 Plantation Drive Richmond, Texas 77406 (“the Property”).

10.     Centauri or its agent sold the Policy, insuring the Property, to Plaintiff. Centauri or its

                                                  2
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 3 of 30



        agent represented to Plaintiff that the Policy included wind and hailstorm coverage for

        damage to Plaintiff’s home. Centauri has refused the full extent of that coverage currently

        owed to Plaintiff.

11.     On or about August 25, 2017, the Property sustained extensive damage resulting from a

        severe storm that passed through the Richmond, Texas area.

12.     In the aftermath of the storm, Plaintiff submitted a claim to Centauri against the Policy for

        damage to the Property. Centauri assigned claim number CL17208115 to Plaintiff’s claim.

13.     Plaintiff asked Centauri to cover the cost of all covered damages to the Property pursuant

        to the Policy since the storm occurred.

14.     Damaged areas of the property include, but are not limited to the roof, vents, flashings,

        windows, window screens, fascia, gutters, and downspouts. The storm compromised the

        integrity of the roof allowing water to enter, causing water damage to the following areas

        of the interior: the living room, upstairs room, master bathroom, upstairs bathroom, and

        master bedroom.

15.     Centauri assigned or hired Wiley to adjust the claim.

           a. Wiley had a vested interest in undervaluing the claims assigned to him by Centauri

               in order to maintain his employment. The disparity in the number of damaged items

               in his report compared to that of Plaintiff’s Third-Party Adjuster’s is evidence of

               fraud on the part of Wiley. The valuation of damages that were included in Wiley’s

               letter compared to Plaintiff’s Third-Party Adjuster’s is also evidence of fraud on

               the part of Wiley.

           b. Furthermore, Wiley was aware of Plaintiff’s deductible before visiting the Property

               to conduct the inspection. Wiley had advanced knowledge of what amount of

                                                  3
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 4 of 30



               damages he needed to find in order to either deny the claim or find the claim below

               the deductible.

           c. Wiley made misrepresentations as to the amount of damage Plaintiff’s Property

               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiff’s Property.

           d. Wiley made further misrepresentations to Plaintiff. Wiley used his expertise to

               fabricate plausible explanations for why visible damage to Plaintiff’s Property

               would not be covered under the policy. Such misrepresentations include the

               majority of the damage to the Property was from wear and tear and mechanical

               issues, not storm related.

16.     Centauri, through its agents, namely Wiley, conducted a substandard and improper

        inspection and adjustment of the Property, which yielded grossly inaccurate and unrealistic

        assessments of the cause, extent, and dollar amount of damage to the Property.

17.     The initial adjustment of the claim occurred on or around May 21, 2018. Wiley found that

        there was no damage from a covered peril to the roof of the property.

18.     After application of the policy deductible, Plaintiff was left without adequate recovery to

        complete proper repairs on Plaintiff’s home

19.     To date, Plaintiff has received $0.00 for damage to Plaintiff’s Property. The damage to

        Plaintiff’s Property is currently estimated at $32,000.00.

20.     Since due demand was made on January 11, 2019, Centauri has not communicated that any

        future settlements or payments would be forthcoming to pay for the entire loss covered

        under the Policy, nor did it provide any explanation for failing to settle Plaintiff’s claim

        properly.

                                                 4
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 5 of 30



21.     As stated above, Defendants failed to assess the claim thoroughly. Based upon Defendants’

        grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

        properly, Centauri failed to provide full coverage due under the Policy.

22.     As a result of Centauri’s failure to provide full coverage, along with Centauri’s delay tactics

        to avoid reasonable payment to Plaintiff, Plaintiff has suffered damages.

23.     Centauri failed to perform its contractual duties to Plaintiff under the terms of the Policy.

        Specifically, Centauri refused to pay the full proceeds of the Policy, although due demand

        was made for an amount sufficient to cover repairs to the damaged Property, and all

        conditions precedent to recover upon the Policy were accomplished by Plaintiff.

24.     Defendants’ misrepresentations, unreasonable delays, and continued denials constitute a

        breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

        Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

        insurance contract between Centauri and Plaintiff.

25.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(1). Defendants have not attempted to settle

        Plaintiff’s claim in a fair manner, even though Defendants were aware of their liability to

        Plaintiff under the Policy. Specifically, Defendants have failed to timely pay Plaintiff’s

        coverage due under the Policy.

26.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendants failed to provide Plaintiff a

        reasonable explanation for not making the full payment under the terms of the Policy.

27.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(4). Defendants refused to provide full coverage

                                                   5
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 6 of 30



        due to Plaintiff under the terms of the Policy. Specifically, Centauri, through its agents,

        servants, and representatives, namely Wiley, performed an outcome-oriented investigation

        of Plaintiff’s claim, which resulted in a biased, unfair, and inequitable evaluation of

        Plaintiff’s losses on the Property.

28.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or deny

        Plaintiff’s full claim within the statutorily mandated time after receiving all necessary

        information.

29.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations under

        the Texas Insurance Code regarding timely payment of the claim. Specifically, Defendants

        have delayed payment of Plaintiff’s claim longer than allowed, and Plaintiff has not

        received full payment for the claim.

30.     Defendants’ wrongful acts and omissions forced Plaintiff to retain the professional services

        of the attorneys and law firm representing them with respect to these causes of action.


CAUSES OF ACTION AGAINST DEFENDANT CENTAURI SPECIALTY INSURANCE
                            COMPANY

                                   BREACH OF CONTRACT

31.     All allegations above are incorporated herein.

32.     Centauri is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

        intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

        that the breach of the statutory duties constitutes the foundation of an intentional breach of

        the insurance contract between Centauri and Plaintiff.

                                                  6
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 7 of 30



33.     Centauri’s failure and/or refusal to pay adequate coverage as obligated under the terms of

        the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

        contract with Plaintiff.

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

34.     All allegations above are incorporated herein.

35.     Centauri’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.

36.     Centauri’s unfair settlement practice of misrepresenting to Plaintiff material facts relating

        to coverage constitutes an unfair method of competition and a deceptive act or practice in

        the business of insurance. TEX. INS. CODE §541.060(a)(1).

37.     Centauri’s unfair settlement practice of failing to attempt in good faith to make a prompt,

        fair, and equitable settlement of the claim, even though liability under the Policy was

        reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

38.     Centauri’s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

        denial of the claim, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

39.     Centauri’s unfair settlement practice of failing within a reasonable time to affirm or deny

        coverage of the claim to Plaintiff constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).


                                                   7
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 8 of 30



40.     Centauri’s unfair settlement practice of refusing to pay Plaintiff’s claim without conducting

        a reasonable investigation constitutes an unfair method of competition and a deceptive act

        or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

41.     All allegations above are incorporated herein.

42.     Centauri’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt

        Payment of Claims. All violations made under this article are actionable by TEX. INS.

        CODE §542.060.

43.     Centauri’s failure to notify Plaintiff in writing of its acceptance or rejection of the full claim

        within the applicable time constraints constitutes a non-prompt payment in violation of

        TEX. INS. CODE §542.056.

44.     Centauri’s delay in paying Plaintiff’s claim following receipt of all items, statements, and

        forms reasonably requested and required, for longer than the amount of time provided,

        constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

45.     All allegations above are incorporated herein.

46.     Centauri’s conduct constitutes a breach of the common-law duty of good faith and fair

        dealing owed to an insured in insurance contracts.

47.     Centauri’s failure to adequately and reasonably investigate and evaluate Plaintiff’s claim,

        although, at that time, Centauri knew or should have known by the exercise of reasonable

        diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

        and fair dealing.


                                                    8
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 9 of 30



                                     DTPA VIOLATIONS

48.     All allegations above are incorporated herein.

49.     Centauri’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

        Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiff is a consumer of goods

        and services provided by Centauri pursuant to the DTPA. Plaintiff has met all conditions

        precedent to bringing this cause of action against Centauri. Specifically, Centauri’s

        violations of the DTPA include, without limitation, the following matters:

        A.     By its acts, omissions, failures, and conduct, Centauri has violated sections

               17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Centauri’s violations

               include without limitation, (1) unreasonable delays in the investigation, adjustment,

               and resolution of Plaintiff’s claim, (2) failure to give Plaintiff the benefit of the

               doubt, and (3) failure to pay for the proper repair of Plaintiff’s property when

               liability has become reasonably clear, which gives Plaintiff the right to recover

               under section 17.46(b)(2).

        B.     Centauri represented to Plaintiff that the Policy and Centauri’s adjusting, and

               investigative services had characteristics or benefits that they did not possess,

               which gives Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

        C.     Centauri also represented to Plaintiff that the Policy and Centauri’s adjusting

               services were of a particular standard, quality, or grade when they were of another,

               in violation of section 17.46(b)(7) of the DTPA.

        D.     Furthermore, Centauri advertised the Policy and adjusting services with the intent

               not to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.



                                                 9
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 10 of 30



        E.     Centauri breached an express warranty that the damages caused by wind and hail

               would be covered under the Policy. This breach entitles Plaintiff to recover under

               sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

        F.     Centauri’s actions are unconscionable in that Centauri took advantage of Plaintiff’s

               lack of knowledge, ability, and experience to a grossly unfair degree. Centauri’s

               unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

               the DTPA; and

        G.     Centauri’s conduct, acts, omissions, and failures, as described in this petition, are

               unfair practices in the business of insurance in violation of section 17.50(a)(4) of

               the DTPA.

50.     Each of the above-described acts, omissions, and failures of Centauri is a producing cause

        of Plaintiff’s damages. All of the above-described acts, omissions, and failures were

        committed “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade

        Practices Act.

                                             FRAUD

51.     All allegations above are incorporated herein.

52.     Centauri is liable to Plaintiff for common-law fraud.

53.     Each and every misrepresentation described above concerned material facts that absent

        such representations, Plaintiff would not have acted as Plaintiff did, and Centauri knew its

        representations were false or made recklessly without any knowledge of their truth as a

        positive assertion.




                                                 10
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 11 of 30



54.     Centauri made the statements intending that Plaintiff act upon them. Plaintiff then acted

        in reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

        common-law fraud.

             CAUSES OF ACTION AGAINST DEFENDANT STEVEN WILEY

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

55.     All allegations above are incorporated herein.

56.     Wiley’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair Claim

        Settlement Practices Act. TEX. INS. CODE §541.060(a).

57.     Wiley is individually liable for his unfair and deceptive acts, irrespective of the fact that he

        was acting on behalf of Centauri, because Wiley is a “person,” as defined by TEX. INS.

        CODE §541.002(2).

58.     Wiley knowingly underestimated the amount of damage to the Property. As such, Wiley

        failed to adopt and implement reasonable standards for the investigation of the claim

        arising under the Policy. TEX. INS. CODE §542.003(3).

59.     Furthermore, Wiley did not attempt in good faith to affect a fair, prompt, and equitable

        settlement of the claim. TEX. INS. CODE §542.003(4).

60.     Wiley’s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

        denial of the claim, also constitutes an unfair method of competition and an unfair and

        deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

61.     Wiley’s unfair settlement practice of failing to attempt in good faith to make a prompt, fair,

        and equitable settlement of the claim, even though liability under the Policy was reasonably


                                                  11
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 12 of 30



        clear, constitutes an unfair method of competition and a deceptive act or practice in the

        business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                                     DTPA VIOLATIONS

62.     All allegations above are incorporated herein.

63.     Wiley’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices Act

        (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiff is a consumer of goods and

        services provided by Wiley pursuant to the DTPA. Plaintiff has met all conditions

        precedent to bringing this cause of action against Wiley. Specifically, Wiley’s violations

        of the DTPA include the following matters:

        A.     By this Defendant’s acts, omissions, failures, and conduct, Wiley has violated

               sections 17.46(b)(2), (5), and (7) of the DTPA. Wiley’s violations include, (1)

               failure to give Plaintiff the benefit of the doubt, and (2) failure to write up an

               estimate reflecting the proper repair of Plaintiff’s Property when liability has

               become reasonably clear, which gives Plaintiff the right to recover under section

               17.46(b)(2).

        B.     Wiley represented to Plaintiff that the Policy and his adjusting and investigative

               services had characteristics or benefits they did not possess, which gives Plaintiff

               the right to recover under section 17.46(b)(5) of the DTPA.

        C.     Wiley represented to Plaintiff that the Policy and his adjusting services were of a

               particular standard, quality, or grade when they were of another, in violation of

               section 17.46(b)(7) of the DTPA.

        D.     Wiley’s actions are unconscionable in that Wiley took advantage of Plaintiff’s lack

               of knowledge, ability, and experience to a grossly unfair degree.          Wiley’s

                                                12
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 13 of 30



                unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

                the DTPA; and

        E.      Wiley’s conduct, acts, omissions, and failures, as described in this petition, are

                unfair practices in the business of insurance in violation of section 17.50(a)(4) of

                the DTPA.

64.     Each of Wiley’s above-described acts, omissions, and failures is a producing cause of

        Plaintiff’s damages. All acts, omissions, and failures were committed “knowingly” and

        “intentionally” by Wiley, as defined by the Texas Deceptive Trade Practices Act. TEX.

        BUS. & COM. CODE 17.45.

                                              FRAUD

65.     All allegations above are incorporated herein.

66.     Centauri assigned or hired Wiley to adjust the claim.

             a. Wiley had a vested interest in undervaluing the claims assigned to him by Centauri

                in order to maintain his employment. The disparity in the number of damaged items

                in his report (16) compared to that of Plaintiff’s Third-Party Adjuster’s (107) is

                evidence of fraud on the part of Wiley. The valuation of damages that were included

                in Wiley’s report ($1,428.05) compared to the estimate of necessary repairs

                ($32,000.00) is also evidence of fraud on the part of Wiley.

             b. Furthermore, Wiley was aware of Plaintiff’s deductible before even visiting the

                Property to conduct the inspection. Wiley had advanced knowledge of what amount

                of damages he needed to find in order to either deny the claim or find the claim

                below the deductible.

             c. Wiley made misrepresentations as to the amount of damage Plaintiff’s Property

                                                 13
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 14 of 30



               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiff’s property.

           d. Wiley made further misrepresentations to Plaintiff. Wiley used his expertise to

               fabricate plausible explanations for why visible damage to Plaintiff’s Property

               would not be covered under the policy. Such misrepresentations include damage to

               the Property owing from wear and tear and mechanical damage.

                                         NEGLIGENCE

67.     All allegations above are incorporated herein.

68.     Wiley was negligent in his actions with regard to his adjusting of Plaintiff’s claim and

        violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

        failures include one or more of the following acts or omissions:

           a. Failure to conduct a reasonable inspection;

           b. Failure to include covered damage that would be discovered as a result of

               reasonable inspection;

           c. Failure to identify the proper cause and scope of the damage to Plaintiff’s Property;

           d. Failure to identify the cost of proper repairs to Plaintiff’s Property; and

           e. Failure to communicate to Plaintiff the reasons for specific determinations made

               regarding the inclusion or exclusion of damage to Plaintiff’s Property.

69.     Wiley’s acts and/or omissions constitute negligence. His conduct was therefore a

        proximate cause of the damages sustained by Plaintiff.

70.     At all relevant times, Wiley was an agent or employee of Defendant Centauri.




                                                 14
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 15 of 30



71.     Wiley’s unreasonable inspection was performed within the course and scope of his duties

        with Defendant Centauri. Therefore, Centauri is also liable for the negligence of Wiley

        through the doctrine of respondeat superior.

                                    GROSS NEGLIGENCE

72.     All allegations above are incorporated herein.

73.     Wiley’s actions or omissions constitute gross negligence as defined in TEX. CIV. P. &

        REM. CODE § 41.001 (11)(A) and (B):

           a. Wiley’s actions, when viewed objectively from the standpoint of the actor at the

               time of their occurrence involves an extreme degree of risk, considering the

               probability and magnitude of potential harm to Plaintiff; and

           b. Wiley had actual, subjective awareness of the risk involved but nevertheless

               proceeded with conscious indifference to the rights, safety, and/or welfare of

               Plaintiffs.

74.     Wiley intentionally misrepresented the scope and amount of damages on the estimate

        prepared for Plaintiffs’ Property on behalf of Centauri. His estimate was to such an extreme

        degree below what another licensed adjuster would have done in this situation (as

        evidenced by the Third-Party Adjuster’s estimate); it was also in complete disregard for

        the risk and harm Plaintiff would suffer if the actual damages to the Property were allowed

        to persist unrepaired.

                                         KNOWLEDGE

75.     Defendants made each of the acts described above, together and singularly, “knowingly,”

        as defined in the Texas Insurance Code, and each was a producing cause of Plaintiff’s

        damages described herein.

                                                 15
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 16 of 30



                                    WAIVER AND ESTOPPEL

76.     Defendants waived and are estopped from asserting any coverage defenses, conditions,

        exclusions, or exceptions to coverage not contained in any reservation of rights letter to

        Plaintiff.

                                             DAMAGES

77.     Since the claim was made, Centauri has not properly compensated Plaintiff for all

        necessary repairs made, which are covered under the Policy. This has caused undue

        hardship and burden to Plaintiff. These damages are a direct result of Defendants’

        mishandling of Plaintiff’s claim in violation of the laws set forth above.

78.     Defendants made the above and other false representations to Plaintiff, either knowingly

        or recklessly, as a positive assertion, without knowledge of the truth. Defendants made

        these false misrepresentations with the intent that Plaintiff act in accordance with the

        misrepresentations. Plaintiff then relied on these misrepresentations, including but not

        limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

        damages as a result.

79.     Plaintiff would show that all of the aforementioned acts, taken together or singularly,

        constitute the producing causes of damages sustained. The acts, omissions, failures, and

        conduct of Defendants have caused Plaintiff’s damages, which include, without limitation,

        costs for all necessary repairs required to be made to Plaintiff’s Property, and any

        investigative and engineering fees incurred.

80.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s bargain, which

        is the amount of Plaintiff’s claim, consequential damages, together with attorney’s fees.

81.     The damage to Plaintiff’s Property is currently estimated at 73357.75.

                                                   16
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 17 of 30



82.     For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

        Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant

        to the Policy, court costs, and attorney’s fees. For knowing and intentional conduct of the

        acts described above, Plaintiff asks for three (3) times Plaintiff’s actual damages. TEX.

        INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

83.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

        entitled to the amount of Plaintiff’s claim, plus an eighteen percent (18%) per annum

        penalty on that claim, as damages, as well as pre-judgment interest and reasonable

        attorney’s fees. TEX. INS. CODE §542.060.

84.     For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

        compensatory damages, including all forms of loss resulting from Defendants’ breach of

        duty, such as additional costs, economic hardship, losses due to nonpayment of money

        Centauri owed, and exemplary damages.

85.     Defendants’ breach of the common-law duty of good faith and fair dealing was committed

        intentionally, with a conscious indifference to Plaintiff’s rights and welfare, and with

        “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

        Code. These violations are the type of conduct which the State of Texas protects its citizens

        against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

        of exemplary damages in an amount determined by the finder of fact sufficient to punish

        Defendants for their wrongful conduct and to set an example to deter Defendants and others

        from committing similar acts in the future.




                                                 17
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 18 of 30



86.     For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

        fraudulent and malicious representations, along with attorney’s fees, interest, and court

        costs.

87.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

        services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

        Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

        Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

        reasonable and necessary services of Plaintiff’s attorneys in the preparation and trial of this

        action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

88.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff’s counsel states

        that the damages sought are in an amount within the jurisdictional limits of this Court. As

        required by Rule 47(c)(3) of the Texas Rules of Civil Procedure, Plaintiff’s counsel states that

        Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

        $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

        interest, and attorney fees. A jury will ultimately determine the monetary relief actually

        awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the highest

        legal rate.

                                 REQUESTS FOR DISCLOSURE

89.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants

        disclose, within fifty (50) days from the date this request is served, the information or material

        described in Rules 190.2(b)(6) and 194.2.




                                                   18
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 19 of 30



                                          JURY DEMAND

90.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Fort Bend County, Texas. Plaintiff hereby tenders

        the appropriate jury fee.

                                                PRAYER

        Plaintiff prays that Defendants, Centauri Specialty Insurance Company and Steven Wiley,

be cited and served to appear, and that upon trial hereof, Plaintiff, Robert Ewell, has and recovers

from Defendants, Centauri Specialty Insurance Company and Steven Wiley, such sums as would

reasonably and justly compensate Plaintiff in accordance with the rules of law and procedure, as

to actual, consequential, and treble damages under the Texas Insurance Code and Texas Deceptive

Trade Practices Act, and all punitive, additional, and exemplary damages, as may be found. In

addition, Plaintiff requests the award of attorney’s fees for the trial and any appeal of this case, for

all costs of Court expended on Plaintiff’s behalf, for pre-judgment and post-judgment interest as

allowed by law; and for any other and further relief, at law or in equity, to which Plaintiff, Robert

Ewell, may show Plaintiff is justly entitled.

                                                        Respectfully submitted,

                                                       CHAD T WILSON LAW FIRM PLLC

                                                        By: /s/ Chad T. Wilson

                                                        Chad T. Wilson
                                                        Bar No. 24079587
                                                        Tara L. Peveto
                                                        Bar No. 24076621
                                                        455 East Medical Center Blvd., Suite 555
                                                        Webster, Texas 77598
                                                        Telephone: (832) 415-1432
                                                        Facsimile: (281) 940-2137
                                                        eservice@cwilsonlaw.com

                                                  19
Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 20 of 30



                                       cwilson@cwilsonlaw.com
                                       tpeveto@cwilsonlaw.com

                                       ATTORNEYS FOR PLAINTIFF




                                  20
                                                                                                                                          Filed
                       Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 21 of 30                            3/15/2019 12:06 PM
                                                                                                                     Beverley McGrew Walker
                                                                                                                                 District Clerk
                                                                                                                     Fort Bend County, Texas
                                                                                                                       Nereyda Cantu

 
 
                                                                                             

                                     BEVERLEY MCGREW WALKER   
                                     Fort Bend County District Clerk   
                                    301 Jackson, Richmond, TX 77469  
 
                                                                                                Telephone: (281) 341-4509
                                                                                                      Fax: (281) 341-4519
                                           REQUEST FOR PROCESS
                            All sections must be completed for processing this request.
 

           19-DCV-260588
    Section 1:
    Cause No.                                       Fort Bend County - 240th Judicial District Court
    STYLE: Robert Ewell                                         VS Centauri Specialty Ins. Co. and Steven Wiley
    Section 2:
    Check Process Type:
        Citation                                                      Precept to Serve / Notice of Hearing
        Citation by Posting                                           Citation by Commissioner of Insurance
        Temporary Restraining Order                                   Notice of Registration of Foreign Judgment
        Citation by Secretary of State                                Writ of
        Application for Protective Order / Temporary (Ex Parte) Protective Order
        Citation by Publication*:
                 Daily: Fort Bend Herald        Once a Week: Fort Bend Independent
                 Other:
        * In Accordance with the Fort Bend County Term Contract for Newspaper Publication of Legal Notices
        Other
                    REQUEST FOR ISSUANCE OF SUBPOENA MUST BE SUBMITTED ON A
                                   SUBPOENA APPLICATION FORM
    Section 3:
    Title of Document/Pleading to be attached for service: Plaintiff(s) Original Petition,
 
    Jury Demand, and Request for Disclosure
 
 
 
 
    Section 4:   PARTIES TO BE SERVED (Please type or print):
 
    1. Name: Centauri Specialty Insurance Company
        Address: 16601 Elm Street, Suite 4360
        City: Dallas                                       State: Texas                            Zip: 75201
    2. Name: Steven Wiley
        Address: 803 Goodson Loop
        City: Pinehurst                                    State: Texas                            Zip: 77362
                                                             1 of 2
 
                   Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 22 of 30

 
    3. Name:
        Address:
        City:                                                  State:                               Zip:
    4. Name:
        Address:
        City:                                                  State:                               Zip:
    5. Name:
        Address:
        City:                                                  State:                               Zip:
    Section 5

    Check Service Type – Additional Fees Apply:
 
    X Picked up and served by a representative at Legal Document Management (LDM)
 
         Email: sean@ldmprocess.com/ Telephone: (713) 269-0403
 
    * Fort Bend County Constable and Sheriff will only serve within their jurisdiction.
 
    Section 6 (ONLY if Section 7 does not apply)
    Please Note: Our office will use the e-Service email address registered with the Texas State Bar.
 

    Attorney Name: Chad T. Wilson
 
                     455 East Medical Center Boulevard, Suite 555
    Address:
                                                               Street/P.O. Box
                     Webster                                                 TX                       77598
                                           City                                   State                       Zip
 
                                                                          24079587
    Telephone No. (832) 415-1432                       Bar No.
 
    Section 7 (ONLY if Section 6 does not apply)

    Pro-Se Name:
 
    Address:
                                                               Street/P.O. Box
 
                                           City                                   State                       Zip
 
    Telephone No.                                      Email Address
 
    Pro-se Service Only:
 
          e-Service*                    Mail to Pro-se Party*                    Hold for Pick up
 
    *Service will be mailed/emailed directly to pro-se party requesting issuance.



                                                                 2 of 2
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 23 of 30



                                         THE STATE OF TEXAS

                                                CITATION

TO:     CENTAURI SPECIALTY INSURANCE COMPANY
        C/O COGENCY GLOBAL
        16601 ELM STREET SUITE 4360
        DALLAS TX 75201

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE filed on March 15, 2019, a default judgment may be taken against you.

The case is presently pending before the 240TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260588 and is styled:

ROBERT EWELL VS CENTAURI SPECIALTY INSURANCE COMPANY AND STEVEN WILEY

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 19th day of March, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469



                                                 By:
                                                       Deputy District Clerk KATHERINE CHAMBERS
                                                       Telephone: (281) 344-3959




                                                ORIGINAL
     Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 24 of 30



19-DCV-260588                                     240th Judicial District Court
Robert Ewell vs Centauri Specialty Insurance Company and Steven Wiley

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M* on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                              ORIGINAL

Citation (Original Petition) issued to Centauri Specialty Insurance Company on 3/19/2019.
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 25 of 30



                                         THE STATE OF TEXAS

                                                CITATION

TO:     CENTAURI SPECIALTY INSURANCE COMPANY
        C/O COGENCY GLOBAL
        16601 ELM STREET SUITE 4360
        DALLAS TX 75201

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE filed on March 15, 2019, a default judgment may be taken against you.

The case is presently pending before the 240TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260588 and is styled:

ROBERT EWELL VS CENTAURI SPECIALTY INSURANCE COMPANY AND STEVEN WILEY

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 19th day of March, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469



                                                 By:
                                                       Deputy District Clerk KATHERINE CHAMBERS
                                                       Telephone: (281) 344-3959




                                                 SERVICE
     Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 26 of 30




19-DCV-260588                                     240th Judicial District Court
Robert Ewell vs Centauri Specialty Insurance Company and Steven Wiley

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M* on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                                  SERVICE
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 27 of 30



                                         THE STATE OF TEXAS

                                                CITATION

TO:     STEVEN WILEY
        803 GOODSON LOOP
        PINEHURST TX 77362

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE filed on March 15, 2019, a default judgment may be taken against you.

The case is presently pending before the 240TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260588 and is styled:

ROBERT EWELL VS CENTAURI SPECIALTY INSURANCE COMPANY AND STEVEN WILEY

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 19th day of March, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469



                                                 By:
                                                       Deputy District Clerk KATHERINE CHAMBERS
                                                       Telephone: (281) 344-3959




                                                ORIGINAL
     Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 28 of 30



19-DCV-260588                                     240th Judicial District Court
Robert Ewell vs Centauri Specialty Insurance Company and Steven Wiley

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M* on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                              ORIGINAL

Citation (Original Petition) issued to Steven Wiley on 3/19/2019.
      Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 29 of 30



                                         THE STATE OF TEXAS

                                                CITATION

TO:     STEVEN WILEY
        803 GOODSON LOOP
        PINEHURST TX 77362

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE filed on March 15, 2019, a default judgment may be taken against you.

The case is presently pending before the 240TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260588 and is styled:

ROBERT EWELL VS CENTAURI SPECIALTY INSURANCE COMPANY AND STEVEN WILEY

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE accompanying this citation
and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 19th day of March, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469



                                                 By:
                                                       Deputy District Clerk KATHERINE CHAMBERS
                                                       Telephone: (281) 344-3959




                                                 SERVICE
     Case 4:19-cv-01415 Document 1-3 Filed on 04/18/19 in TXSD Page 30 of 30




19-DCV-260588                                     240th Judicial District Court
Robert Ewell vs Centauri Specialty Insurance Company and Steven Wiley

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M* on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                                  SERVICE
